By the Court.

Lumpkin, J.
delivering the opinion.
[1.] The bill of exceptions in this case was certified and signed on the first day of January, 1849, and made returnable to the Savannah Term of the Supreme Court, which sat eight days thereafter. A motion is now made, by counsel for the plaintiff in error, to withdraw the cause from this docket, and make it returnable to the next June Term, at Hawldnsville.
This is not the first term, within the meaning of the amended Constitution, at which this case is required to be determined. Thirty- days are allowed after the close of the term in which the cause was heard in the Court below, for drawing up and submitting the bill of exceptions for the signature and certification of the presiding Judge. After this is done, notice must be given within ten days to the adverse party, or his counsel, of the signing of the bill of exceptions, which notice shall be filed in the Clerk’s office with the bill of exceptions; and it shall then be the duty of the Clerk to certify and send up to the Supreme Court, a complete transcript of the entire record of the cause below, and also the bill of exceptions, within ten days after he shall have received the original notice, with the 'return of service thereon. So that fifty days may elapse, from the close of the Court at which the cause was tried, to the time when the Clerk is required to send up the record.
*114The first term of the Court, therefore, at which the cause must be determined, means the first term after the expiration of the fifty days allowed by law for bringing up a cause. It may, by consent of parties, be made returnable to a term within that period. It must be so returned, provided the notice of the signing of the bill of exceptions is filed ten days previous thereto.
The application to transfer this cause must, therefore, be granted.